department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date uilc cc pa apjp scano-136533-02 internal_revenue_service national_office service_center advice memorandum for sharon walters philadelphia service_center from subject james c gibbons branch chief cc pa apjp unenrolled preparer signing returns for taxpayers and requesting that taxpayer refund checks be delivered to the unenrolled preparer this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue sec_1 can an unenrolled tax preparer sign returns on behalf of taxpayers in the situation described below can an unenrolled tax preparer receive refund checks for taxpayers in the situation described below what should a service_center do with undeliverable refund checks for taxpayers in the situation described below conclusion sec_1 an unenrolled tax preparer may only sign a return on behalf of a taxpayer if the preparer has a properly completed power_of_attorney which specifically authorizes him to sign the taxpayer’s returns an unenrolled preparer may not receive refund checks for a taxpayer a service_center when asked to send a taxpayer refund check to an unenrolled preparer should contact the unenrolled preparer to determine the scano-136553-02 current address of the taxpayer the refund check should then be mailed directly to the taxpayer facts an unusually large number of refund checks for non-resident aliens have been returned to the philadelphia service_center service_center the refunds derived from a group of returns that were primarily 1040ezs and 1040nrs the returns were filed with the service_center by non-resident aliens taxpayers who were citizens of india the taxpayers all worked in the united_states temporarily but returned to india within the same tax_year an unenrolled preparer prepared each of the taxpayer’s returns and signed in the portion of the return designated for a taxpayer signature each return reflected the unenrolled preparer’s address as the taxpayer’s address so that all of the affected taxpayers’ refund checks were mailed to the unenrolled preparer a form_2848 power_of_attorney and declaration of representative was attached to each return each power_of_attorney listed the preparer’s name and address and the taxpayer’s name with the address of the preparer in the place designated for the taxpayer’s address the powers of attorney were signed by both the unenrolled preparer and the taxpayer and included in the acts authorized section the statement power to sign my income_tax return pursuant to regulations sec_1_6012-1 by reason of my absence from the united_states the service processed the returns and mailed a refund check to the address listed on the return as all of the returns at issue used the unenrolled preparer’s address for the taxpayer’s address all of the refund checks were mailed to the unenrolled preparer’s address the refund checks were returned to the service_center as undeliverable law and analysis sec_6012 of the internal_revenue_code code provides that individuals having gross_income that equals or exceeds the exemption_amount are required to file income_tax returns sec_1_6012-1 requires that every nonresident_alien_individual who is engaged in trade_or_business in the united_states at any time during the year or who has income which is subject_to taxation under subtitle a of the code shall make a return on form 1040nr a nonresident_alien must file a return even if i he has no income which is effectively connected with the conduct_of_a_trade_or_business in the united_states ii he has no income_from_sources_within_the_united_states or iii his income is exempt from income_tax by reason of an income_tax convention or any section of the code sec_1 b i scano-136553-02 if a person required to make a return is unable to prepare his or her own return such return can be prepared by a duly authorized agent his committee guardian fiduciary or other person charged with the care of the person or property of such individual sec_6012 sec_1_6012-1 permits the return of income to be made by an agent if i by reason of disease or injury the person liable for the making of the return is unable to make it ii by reason of continuous absence from the united_states including puerto rico as if a part of the united_states for a period of at least days prior to the date prescribed by law the taxpayer is unable to make it or iii if the taxpayer requests permission from the service in writing and the service determines that good cause exists for permitting the return to be so made nonresident_aliens may also use a duly authorized agent to file their returns sec_1_6012-1 whenever a return is filed by an agent it must be accompanied by a power_of_attorney or copy thereof authorizing him to represent his principal in making executing or filing the return sec_1_6012-1 a properly completed form_2848 satisfies this requirement generally as a representative of the taxpayer the agent is authorized to perform any and all acts the taxpayer can perform such as signing consents extending the time to assess tax recording the interview or executing waivers agreeing to a tax adjustment see form_2848 and accompanying instructions agents and representatives that have been given a power_of_attorney to represent a taxpayer must be eligible to practice before the service unenrolled return preparers are among those permitted to represent taxpayers an unenrolled preparer however receives only limited privileges to practice before the service revproc_81_38 1981_2_cb_592 unenrolled preparers for example are not permitted to represent or correspond as the taxpayer’s representative before the appeals offices or officials in the national_office additionally these preparers may not i execute claims for refund ii receive checks in payment of any refund of internal revenue taxes penalties or interest iii execute consents to extend the statutory period for assessment or collection of a tax iv execute closing agreements with respect to a tax_liability or specific matter or v execute waivers of restriction of a deficiency in tax authorization must be specifically listed in the power_of_attorney and the requirements of sec_1_6012-1 or b must be satisfied before a representative may sign a taxpayer’s return on behalf of the taxpayer sec_1_6061-1 therefore agents or representatives including unenrolled preparers may be permitted to sign the return in place of the taxpayer if the taxpayer receives permission in writing of the service where the service has found good cause for permitting the return to be made by an agent or if the taxpayer is unable to sign due to disease or injury or continuous absence from the united_states for a period of at least days prior to the date prescribed by law for making scano-136553-02 the return or if the taxpayer is a nonresident_alien see sec_1 a and b power_of_attorney documents must detail the taxpayer’s name social_security_number and street address or post office box the reason for the taxpayer’s use of an agent or representative must be explained on the document the taxpayer must also sign and date the power_of_attorney if using form_2848 the taxpayer must explain on line which of the reasons discussed above applies to his circumstances entitling him to use an agent the taxpayer’s representative must also enter his name address identification_number and sign and date the power_of_attorney see form_2848 and accompanying instructions in this case the power_of_attorney documents forms sent to the service_center were completed accurately with the exception of the use of the unenrolled preparer’s address instead of the taxpayer’s address in the space designated for the taxpayer’s address on the form accordingly we believe the unenrolled preparer was duly authorized to sign returns for the taxpayers while enrolled agents are permitted to receive checks for taxpayers unenrolled preparers may not receive checks in payment of any refund of internal revenue taxes penalties or interest revproc_81_38 1981_2_cb_592 accordingly the unenrolled preparer in this situation may not receive the taxpayers’ refunds the instructions to form_2848 specifically direct taxpayers not to use their representative’s address or post office box for their own when entering address information in the taxpayer information section of the form see form_2848 and accompanying instructions since the taxpayers did not enter their addresses on either the powers of attorney or on their tax returns the service_center should contact the duly authorized representative of the taxpayers the unenrolled preparer and request the taxpayers’ addresses once the various taxpayer addresses have been ascertained the refund checks should be mailed directly to each of the taxpayers this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
